Citation Nr: 0617088	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-37 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a higher initial rating for service-connected 
degenerative disc disease of the lumbar spine (formerly 
sacroiliac joint inflammation, right hip with radiculopathy), 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from November 2001 to July 
2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO granted service connection for 
the disability at issue and the veteran has appealed the 
initial evaluation assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  Id.  

The Board finds that VA's enhanced duty to notify under the 
VCAA has not been met.  In correspondence dated in November 
2002, the RO did not advise the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits and a higher disability rating.  
Service connection has already been established for a low 
back disability, so the veteran need only be advised of what 
the evidence must show to establish a higher disability 
rating and the delegation of responsibility between VA and 
the veteran in procuring the necessary evidence to 
substantiate the claim for a higher rating.  The veteran must 
also be advised to provide any evidence in her possession 
that pertains to her claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  

Finally, during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  In the 
instant appeal, in addition to the deficiency in notice noted 
above, the veteran was also not provided with notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  Please take this opportunity to 
inform the veteran that an effective date for the award of 
benefits will be assigned if a higher disability rating is 
awarded, and also include an explanation as to the type of 
evidence that is needed to establish an effective date.  


Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Please provide the veteran with 
written notice of the VCAA, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to the 
appealed claim, including which portion 
of the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2005).  This 
action should include (i) written notice 
to the veteran of what the evidence must 
show to establish entitlement to a higher 
disability rating; (ii)  written notice 
to the veteran as to the information or 
evidence needed to establish an effective 
date for the disability on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
and (iii) request that the veteran 
provide any evidence in her possession 
that pertains to her claim in accordance 
with 38 C.F.R. § 3.159(b)(1) (2005).  The 
veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.     

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and her representative. 
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



